           Case 1:20-cv-05765-MKV Document 18 Filed 02/26/21 Page 1 of 2



                                                            USDC SDNY
UNITED STATES DISTRICT COURT
                                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                            ELECTRONICALLY FILED
 W.C.,                                                      DOC #:
                                                            DATE FILED: 2/26/2021
                            Plaintiff,
                                                                 20-cv-5765 (MKV)
                     -against-
                                                                        ORDER
 MODESTO FONTANEZ,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

         On February 26, 2021, the Court held a default judgment hearing in this matter. For all of

the reasons the Court explained on the record at the hearing, Plaintiff’s motion for a default

judgment is DENIED without prejudice to renewal if Defendant fails to appear after Plaintiff

files, and serves on Defendant, an amended complaint.

         IT IS HEREBY ORDERED that Plaintiff shall file any amended complaint by March 29,

2021. Plaintiff must file the amended complaint in his own name, and not under a pseudonym.

See Fed. R. Civ. P. 10(a) (a “complaint must name all the parties”); Doe v. Skyline Automobiles

Inc., 375 F. Supp. 3d 401 (S.D.N.Y. 2019). Plaintiff must properly allege diversity jurisdiction.

See Malik v. Meissner, 82 F.3d 560, 562 (2d Cir. 1996) (Plaintiff bears the burden of establishing

subject-matter jurisdiction); Pacho v. Enter. Rent-A-Car, 510 F. Supp. 2d 331, 333 (S.D.N.Y.

2007) (diversity of citizenship, for purposes of diversity jurisdiction under 28 U.S.C. § 1332, is

determined by domicile). Plaintiff must properly allege venue. Plaintiff must also identify his

causes of action and include factual allegations in his pleading. See In re Industrial Diamonds

Antitrust Litig., 119 F. Supp. 2d 418, 420 (S.D.N.Y. 2000) (on a default judgment motion, a

district court must still “consider whether the unchallenged facts constitute a legitimate cause of

action, since a party in default does not admit conclusions of law”).
         Case 1:20-cv-05765-MKV Document 18 Filed 02/26/21 Page 2 of 2




       The Clerk of Court is respectfully directed to terminate the motion pending at docket

entry number 11.

SO ORDERED.
                                                    _________________________________
Date: February 26, 2021                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
